                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  GREEN BAY DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                                  Case No. 19-cv-1000

SCOTT P. CARTWRIGHT,
JACQUELINE J. CARTWRIGHT,
RUSSELL W. CARTWRIGHT,
CAROL A. CARTWRIGHT,
GREENSTONE FARM CREDIT SERVICES, FLCA,
CHS CAPITAL, LLC, and
COFINA FINANCIAL, LLC,

               Defendants.


                                           JUDGMENT


       Upon review of all of the records and papers on file in the above-entitled action by the

Honorable William C. Griesbach, United States District Judge of the Eastern District of Wisconsin,

and the Court having entered findings of fact and conclusions of law,

       IT IS HEREBY ORDERED AND ADJUDGED that the mortgaged premises which are the

subject of this action are described as follows:

       Parcel 1:

       Lot Two (2) of Certified Survey Map No. 3290 as filed in the office of the Register
       of Deeds for Outagamie County, Wisconsin on September 17, 1998 in Volume 17
       of Certified Survey Maps on page 3290 as Document No. 1290362; being part of
       the Southeast 1/4 of the Northeast 1/4 of Section 18, Township 23 North, Range 15
       East, Town of Maple Creek, Outagamie County, Wisconsin.

       County Rd D, New London WI 54961

       Tax Parcel No. 160 027102
Parcel 2:

The Southwest 1/4 of the Northeast 1/4 of Section 17, Township 23 North, Range
15 East, Town of Maple Creek, Outagamie County, Wisconsin. AND A parcel of
land being part of the Northwest 1/4 of the Northeast 1/4 of Section 17, Township
23 North, Range 15 East, Town of Maple Creek, Outagamie County, Wisconsin,
bounded and described as follows: Commencing at the North 1/4 corner of said
Section 17; thence N89°56'45"E, 1350.27 feet along the North line of the Northeast
1/4 of Section 17 to the East line of the Northwest 1/4 of the Northeast 1/4 of
Section 17; thence S00°03'16"E, 1333.11 feet along said East line to the South line
of the Northwest 1/4 of the Northeast 1/4 of Section 17 and the point of beginning;
thence N89°52'07"W, 1368.58 feet along said South line to the West line of the
Northeast 1/4 of Section 17; thence N00°44'05"E, 4.53 feet along said West line to
an existing East-West fence line; thence S89°40'44"E, 1368.54 feet along said fence
line and its extension Easterly to the point of beginning. Reserving that part
presently used for road purposes.

Buboltz Rd, New London WI 54961

Tax Parcel No. 160 024700

Parcel 3:

The Southwest 1/4 of the Northwest 1/4 of Section 17, Township 23 North, Range
15 East, Town of Maple Creek, Outagamie County, Wisconsin.

Kickhafer Rd, New London WI 54961

Tax Parcel No. 160 025100

Parcel 4:

The Southeast 1/4 of the Northwest 1/4 of Section 17, Township 23 North, Range
15 East, Town of Maple Creek, Outagamie County, Wisconsin.

Kickhafer Rd, New London WI 54961

Tax Parcel No. 160 025200

Parcel 5:

Lot One (1) of Certified Survey Map No. 5944 as filed in the office of the Register
of Deeds for Outagamie County, Wisconsin on February 24, 2009 in Volume 34 of

                                        2
       Certified Survey Maps on page 5944 as Document No. 1823798; being the
       Northwest 1/4 of the Northwest 1/4 of Section 17, Township 23 North, Range 15
       East, Town of Maple Creek, Outagamie County, Wisconsin, EXCEPTING
       THEREFROM that parcel conveyed to Janice A. Young formerly Janice A. Preisler
       by Quit Claim Deed recorded on May 19, 2009 as Document No. 1834882.

       Hoffman Rd, New London WI 54961

       Tax Parcel No. 160 025001

       Parcel 6:

       Lot Two (2) of Certified Survey Map No. 5944 as filed in the office of the Register
       of Deeds for Outagamie County, Wisconsin on February 24, 2009 in Volume 34 of
       Certified Survey Maps on page 5944 as Document No. 1823798; being the
       Northwest 1/4 of the Northwest 1/4 of Section 17, Township 23 North, Range 15
       East, Town of Maple Creek, Outagamie County, Wisconsin, EXCEPTING
       THEREFROM that parcel conveyed to Janice A. Young formerly Janice A. Preisler
       by Quit Claim Deed recorded on May 19, 2009 as Document No. 1834882.

       W10460 Kickhafer Rd, New London WI 54961

       Tax Parcel No. 160 025000

       SUMMARY INFORMATION

       Property Address: W10460 Kickhafer Rd, New London, WI 54961

       Tax Key No.: 160 024700; 160 025000; 160 025001; 160 027102; 160 025200; 160
       025100

       IT IS FURTHER ORDERED AND ADJUDGED that the mortgaged premises involved in

this action does not include the parcel of real estate that is identified in a Quit Claim Deed from

Scott P. Cartwright to Janice A. Young, formerly Janice A. Preisler, recorded with the Register of

Deeds for Outagamie County on May 19, 2009 as Document Number 1834882.

       IT IS FURTHER ORDERED AND ADJUDGED that the secured chattel, which is the

subject of this action, is described in the Complaint on file in this matter.



                                                  3
       IT IS FURTHER ORDERED AND ADJUDGED that plaintiff is entitled to the following,

together with the disbursements of this action as taxed, and as to be taxed by the Clerk of Court,

all with interest after the date of judgment at the post-judgment legal rate:

       a) Unpaid Principal and Interest:

                 Principal Balance                                    $280,714.22
                 Accrued Interest through November 1, 2019            $ 8,661.52
                 Interest Accrued from November 1, 2019
                     to date of judgment                              $         80.58

       b) Fees and Costs Already Incurred:

                 Lis Pendens fees                                     $         30.00

       c)        Taxes, Special Assessments, Insurance, and Necessary Repairs: Plaintiff may pay

any taxes, special assessments, or insurance premiums accruing against the mortgaged premises

that are now due or that shall become hereafter due before a sale of the mortgaged premises. To

protect and preserve the mortgaged premises, plaintiff may make payments for such repairs to the

premises as may reasonably be deemed necessary for the proper preservation thereof. All sums

advanced by plaintiff for taxes, special assessments, insurance, or necessary repairs shall become

additional indebtedness secured by the mortgage, with interest thereon from the date of payment

at the legal post-judgment rate, and may be added to the judgment by order at any time after the

entry thereof.

       d)        Costs of Foreclosure: Plaintiff may be required to make various payments of costs,

fees, and expenses in connection with the foreclosure, including but not limited to title evidence

and title insurance as well as fees, charges, and expenses owed to the U.S. Marshal for a judicial

sale of the premises. Plaintiff shall have a lien on the premises for the amount of any such

payments and may obtain an order directing that the amounts so paid, with interest thereon from

                                                  4
the date of payment at the legal post-judgment rate, be paid out of the proceeds of a foreclosure

sale.

        IT IS FURTHER ORDERED AND ADJUDGED that the plaintiff is entitled to immediate

possession of the items of security remaining in possession of the defendants, Scott P. Cartwright

and Jacqueline J. Cartwright, on which the Farm Service Agency has a secured interest and are

described in the Security Agreement attached to the Complaint.

        IT IS FURTHER ORDERED AND ADJUDGED that the plaintiff may exercise its right

to have execution issued and require the United States Marshal to take possession of said items of

security at any time after the date of this judgment, and deliver the items of security to the plaintiff,

and that a writ of execution shall be issued if necessary to secure such possession.

        IT IS FURTHER ORDERED AND ADJUDGED that these items of security may be sold

individually or as a whole at public sale by or under the direction of the United States Marshal or

by private sale, and that the sale proceeds, after the costs of sale are deducted, shall be paid over

to the Clerk of Court.

        IT IS FURTHER ORDERED AND ADJUDGED that the mortgaged premises be sold as

a whole or in parts at public auction in the County of Outagamie, State of Wisconsin, by and under

the direction of the United States Marshal for the Eastern District of Wisconsin, at any time after

the date of entry of this judgment.

        IT IS FURTHER ORDERED AND ADJUDGED that in case of sale pursuant hereto, the

United States Marshal shall notice and conduct said sale in the manner provided by law and the

usual custom of the Eastern District of Wisconsin; including the requirement that the Marshal shall

accept from the purchaser at such sale, as a deposit or down payment, not less than ten (10) percent,


                                                   5
in which case, such amount shall be so deposited with the Clerk of Court, and the balance of the

sale price should be paid to the Clerk of Court by the purchaser within thirty (30) days of the date

of sale, except that if plaintiff be the successful bidder at such sale, the United States Marshal may

take the receipt of plaintiff in lieu of cash payment.

       IT IS FURTHER ORDERED AND ADJUDGED that if the property is sold by the United

States Marshal, the prior interest of Greenstone Farm Credit Services FLCA, based upon their

mortgage recorded on October 6, 1982 with Russell and Carol Cartwright, document number

815440, in the original amount of $366,140.00, be paid first out of the sale proceeds of the

property, and that upon receipt of the balance owed to Greenstone for the June 5, 2007, mortgage,

Greenstone shall release its June 5, 2007 mortgage on that property. After Greenstone Farm

Credit Services, FLCA is paid for their mortgage, the plaintiff shall be paid.

       IT IS FURTHER ORDERED AND ADJUDGED that the sale of said premises shall be

subject to confirmation of the Court by order, and said order shall, if appropriate, provide for

confirmation of sale, issuance of a Marshal’s Deed, and disbursement of funds to satisfy the above-

owed amounts.

       IT IS FURTHER ORDERED AND ADJUDGED that after confirmation of the sale by the

Court, if there are surplus proceeds after the plaintiff has been paid in full, such proceeds be held

by the Clerk of Court and subject to further order of the Court.

       IT IS FURTHER ORDERED AND ADJUDGED that upon the confirmation of the sale of

the mortgaged premises, the purchaser or purchasers, or his or their heirs, representatives or

assigns, be let into possession of the premises sold, upon production of the United States Marshal’s

Deed thereto or duly authenticated copy thereof; that each and every one of the parties to this


                                                  6
action who may be in possession of the premises, and every other person who since the filing of

the notice of pendency of this action has come into possession of the same or any part thereof

under them or either of them shall deliver to such grantee or grantees named in such deed,

possession of the mortgaged premises; and that a writ of assistance be issued by the Clerk of Court

upon application by plaintiff if necessary to secure such possession.

       IT IS FURTHER ORDERED AND ADJUDGED that the defendants, their heirs,

successors and assigns, and all persons claiming under them after the filing of notice of pendency

of this action, be forever barred and foreclosed of all right, title, interest and equity of redemption

in the chattel and mortgaged premises.

       IT IS FURTHER ORDERED AND ADJUDGED that the defendants and all persons

claiming under them be and they are hereby enjoined from committing waste upon the chattel and

mortgaged premises and from doing any act that may impair the value of the same, unless

meanwhile the premises shall have been duly redeemed as provided by law.

       Dated at Green Bay, Wisconsin, this        8th     day of November, 2019.

                               Approved:       s/ William C. Griesbach
                                               William C. Griesbach, District Judge
                                               United States District Court - WIED


       Dated at Green Bay, Wisconsin, this        8th     day of November, 2019.

                                               STEPHEN DRIES
                                               Clerk of Court
                                               Eastern District of Wisconsin
                                       By:

                                               s/ Cheryl Veazie
                                               Deputy Clerk



                                                  7
